Citation Nr: 1218631	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  06-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of a stroke, including due to             Agent Orange exposure, and secondary to service-connected diabetes mellitus and/or coronary artery disease (CAD).

3. Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus and/or medications taken for service-connected PTSD.

4. Entitlement to an initial compensable evaluation for tinea pedis. 

5. The propriety of the severance of service connection for neuropathy secondary to service-connected diabetes mellitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for hypertension, residuals of a stroke and erectile dysfunction, as well as granted service connection for tinea pedis, but assigned a noncompensable (0 percent) evaluation. 

Regarding the claims for service connection, the RO had already adjudicated them each under a secondary theory of entitlement. However the Board sees fit in light of the Veteran's present assertions to add still further theories of entitlement:                for hypertension there is a claimed secondary relationship to PTSD; for residuals of a stroke there is a claimed secondary relationship to CAD; and for erectile dysfunction there is a claimed secondary relationship to medications taken for service-connected PTSD. There is no detriment to the Veteran in formalizing these new theories of entitlement, given that the aforementioned claims for service connection are all being remanded for further development. See Bernard v. Brown,                4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).
  
Previously, an October 2005 hearing was held before a Decision Review Officer (DRO) at the RO. Then in March 2012, the Veteran testified during a Board videoconference hearing. Transcripts of both proceedings are on file. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the DRO and Veterans Law Judge (VLJ) who chair a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearings, the DRO and VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearings. By contrast, the hearings focused on the elements necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant,             the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Through an October 2010 rating decision, the RO granted a claim then pending on appeal for service connection for PTSD. Hence, this matter is no longer before     the Board. 

The Veteran also has filed a timely Notice of Disagreement (NOD) with a September 2011 RO rating decision which determined that service connection should be severed for neuropathy secondary to diabetes mellitus. Under VA law, therefore, the Veteran must be issued a Statement of the Case (SOC) on the propriety of the severance of service connection as the next stage in the appellate process. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board is deciding the issue of an initial compensable evaluation for tinea pedis. The remaining issues, including that which requires issuance of a Statement of the Case, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC),                         in Washington, DC. VA will notify the Veteran if further action is required on          his part. 


FINDING OF FACT

Since the April 6, 2004 effective date of service connection, the Veteran's tinea pedis has involved at most 2 percent involvement over the total skin surface, and topical cream therapy, with no associated scar manifestations. 


CONCLUSION OF LAW

The criteria are not met for an initial compensable evaluation for tinea pedis.            38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011);                  38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7813 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In regard to the claim on appeal for higher initial evaluation for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for tinea pedis has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO/AMC has taken appropriate action to comply with the duty to assist          the Veteran in this case through obtaining records of VA outpatient treatment, and arranging for the Veteran to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In furtherance of his claim,               the Veteran has provided copies of private treatment records and personal statements. The Veteran has had DRO and Board hearings in connection with this matter. There is no indication of further relevant evidence or information which   has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.           § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

Under provisions of 38 C.F.R. § 4.118, Diagnostic Code 7813, dermatophytosis   (to include the condition of tinea pedis) is to be evaluated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

In this instance, the affected dermatological surface is that of the region of the bilateral feet, and there also is no indication of associated scarring. Consequently, the grounds upon which to predicate an evaluation are the criteria for dermatitis.

Under Diagnostic Code 7806, for dermatitis or eczema, where less than 5 percent  of the entire body or exposed body areas are affected, and no more than topical therapy is required during the past 12-month period, a 0 percent (i.e., noncompensable) rating is assigned. In order for a 10 percent rating to be assigned, the evidence must show that at least 5 percent, but less than 20 percent, of the entire body or the exposed areas are affected, or it must show that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period. Where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned. Where more than 40 percent of the entire body or exposed areas are affected or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past          12-month period, a 60 percent rating is warranted. 38 C.F.R. § 4.118, Diagnostic Code 7806.

In July 2004, the Veteran underwent a VA Compensation and Pension examination for diabetes mellitus, during which a physical exam showed in relevant part,              no acute dermatosis present. Examination of the extremities including the feet showed the feet were warm to touch with an abnormal hair distribution. Toenails were thick and had a yellowish discoloration. The dorsalis pedis and posterior tibial pulses were grade 1 out of 2. No ulcerations were present. There was normal sensation to pinprick, light touch and vibratory senses of the plantar surfaces of all the feet. 

The Veteran also underwent July 2004 VA examination specifically for the bilateral feet. According to the Veteran, the condition started as jungle rot/tinea pedis during service. He stated that after getting out of the military, he was treated with oral medications which he did not recall the name of. At the time of the examination, the only residual was some discoloration of the toenails and occasional scaling of the bottom of the feet. He stated it was not present all the time and it was intermittent. He had not had any flare-ups of the rash of the feet over a 12-month period of time. He stated the condition was always present but to a lesser degree. The Veteran      did not recall recent treatment modalities, or any side effects. No systemic system symptoms were noted. There was no history of malignant neoplasms, benign neoplasms, urticaria, or history of erythema multiforme. Upon physical examination, the only problem shown was some discoloration of the toenails.          There was slight scaling on the plantar surfaces of both feet. There was no erythema in between the interdigital spaces. The percent of exposed area of the head, face, neck or hands was 0 percent. Specified percent of the body affected was 1 percent of the entire body, and 10 percent of the feet. Photographs were taken of the feet. The diagnosis was jungle rot of the feet/tinea pedis. 

Upon VA reexamination in June 2007, the Veteran stated that he first had the occurrence of the fungal infection to his feet bilaterally during service in 1966, and had experienced the condition ever since. He stated that the skin condition over time was intermittent in nature. During warm months he had more of a pruritic sensation and more of a rash on both feet bilaterally. For treatment he described multiple types of topical antifungal creams and ointment, and also the use of a cream for callus formations. The frequency and duration of treatment was described as one to two times a month over the previous 12 months with topical antifungal creams mostly over-the-counter. The percentage of exposed areas of the head, face, neck and hands was 0 percent, and percentage affected of the entire body was 2 percent. Inspection of the feet revealed very mild maceration of the web spaces on the right foot as well as presence of some onychomycosis to the toenails of the fourth and fifth digits on the right foot. The left foot had very mild maceration in the web spaces and onychomycosis on the toenail on the fifth digit. There was no scarring or disfigurement. Color photographs were taken. The diagnosis was tinea pedis bilateral feet; and onychomycosis right and left foot.

On VA re-examination of March 2011, the Veteran described treatment for his bilateral foot condition of applying Dermacerin cream externally every day to avoid dry skin. There were no side effects of treatment. There were no local skin symptoms, or systemic symptoms (such as fever or weight loss). There was no urticaria, primary cutaneous vasculitis, or erythema multiforme. The skin condition did not impair the Veteran's activities of daily living or capacity for employment. Objectively, from the exposed areas of the body (head, face, neck and hands)             0 percent was affected, and there was 2 percent affected of the entire body.          There was no scarring or disfigurement, no acne or chloracne, and no hyperhidrosis. The diagnosis was tinea pedis. 

Applying the provisions of the rating criteria to this case, the Board does not find a tenable basis upon which to award a compensable evaluation for bilateral tinea pedis. The various component criteria set forth under Diagnostic Code 7806 (rating tinea pedis on the basis of eczema or dermatitis) are not met. To begin with, the evidence does not show that at least 5 percent, but less than 20 percent, of either the entire body or the exposed areas are affected. Rather, the highest estimate given on VA examination has been that 0 percent of exposed skin surfaces (head, face, neck and hands) are affected, and only 2 percent of the entire skin surface is affected. This falls outside of the minimum requirement of at least 5 percent of the entire body or all exposed areas being involved. The Board acknowledges the Veteran's argument that the feet should be considered amongst the "exposed skin surfaces," and by this logic the dermatological problem covering a significant portion of his feet would meet the minimum requirement pursuant to the rating criteria.            This notwithstanding, the Board is not aware of any precedent to support the Veteran's view on this subject, nor would it make compelling logical sense to interpret "exposed skin surfaces" to mean the feet when in nearly all public settings the skin surfaces of the feet would be covered by clothing or shoes. The minimum surface area criterion not being met, the Veteran also is not shown to have the therapeutic requirements for a 10 percent evaluation, as he has used entirely topical treatments without any need for systemic therapy such as corticosteroids or other immunosuppressive drugs. This absence of objective usage of systemic therapy has remained consistent throughout the relevant evaluation time period. Rather, the Veteran's condition has been amenable to treatment through less drastic means.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his foot condition. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects. Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Thus, the Board concludes that an initial compensable evaluation for bilateral tinea pedis is not warranted under provisions of the rating schedule. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's dermatological disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate. There is no readily obvious more comprehensive way to evaluate bilateral tinea pedis than based on surface area, treatment modality, and possible scarring manifestations, nor for that matter has the Veteran identified impairment clearly outside what the rating schedule would consider. Thus,                the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. In this regard, however, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. The Board               is not aware of any evidence suggesting that bilateral tinea pedis is a condition which in and of itself could preclude employability. Indeed, the most recent VA examiner did not find any employment limitation. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased initial rating for bilateral tinea pedis. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.             The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial compensable evaluation for tinea pedis is denied. 


REMAND

The Board deems further development warranted regarding the Veteran's claims for service connection. It is observed as a preliminary matter that the Board has taken every necessary step to characterize the claims based upon all plausible theories of entitlement raised by the record, whether for direct or secondary service connection.  
See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("...where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim."). In several instances, the amendment to the issues appealed takes into account assertions by the Veteran        that a claimed condition developed secondarily to an already service-connected disability. 

The additional development needed consists of obtaining more thorough              VA opinions which address applicable theories of entitlement. See 38 U.S.C.A.          § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  
Moreover, the Board requires medical evidence that comprehensively addresses secondary service connection. The law and regulations provide that for secondary service connection, compensation may be awarded for a disability which is proximately due to or the result of a service-connected disability. 38 C.F.R.                  § 3.310(a). However, under the law, a claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. 38 C.F.R. § 3.310(b).   See also, Allen v. Brown, 7 Vet. App. 439 (1995). Essentially, under the current version of the applicable regulation, any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at         38 C.F.R. § 3.310(b).

For instance, after a November 2010 VA Compensation and Pension examination the following opinion was obtained regarding hypertension, that it was "less likely than not that the Veteran's hypertension is related to his diabetes as the Veteran was diagnosed with his hypertension approximately the same time as his initial claim of his [being] diagnosed with diabetes in 2000. The Veteran also has normal renal functioning and a normal microalbumin level." The foregoing opinion does not address the possibility of whether diabetes mellitus, though not the initial cause of hypertension, chronically aggravated the Veteran's hypertension over time. 

Similar concerns are present with regard to the November 2010 VA medical opinion pertaining to claimed erectile dysfunction, and opinion from that same date pertaining to claimed residuals of a stroke. Regarding the latter condition of residuals of a stroke, the Veteran has recently been adjudicated service-connected for coronary artery disease, and an opinion would be helpful on the role of service-connected CAD in the occurrence of a stroke. Thus, supplemental medical opinions, and as necessary examination will be requested addressing the dispositive causation issues presented on these claims.
The Board further observes that through January 2010 correspondence the Veteran identified the fact that he is in receipt of disability benefits from the Social Security Administration (SSA). While there is no indication of the specific conditions underlying that award of benefits, given the scope of issues involved in the present VA case, there is reason to believe that the SSA disability records would provide relevant information. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Consequently, the case must be remanded to acquire the SSA administrative decision on the claim for benefits from that agency and supporting records.               See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

As a further procedural matter, the Board observes that the Veteran has filed a timely Notice of Disagreement with the September 2011 RO rating decision which severed service connection for neuropathy secondary to diabetes mellitus, effective December 1, 2011. It is therefore necessary that the Veteran is provided with a Statement of the Case on this particular issue, as the next stage in order to perfect an appeal to the Board. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should take appropriate action to obtain copies of the SSA administrative decision on a claim for benefits with that agency, along with all medical records underlying that determination. Then associate all documents received with the claims file.

2. The RO/AMC should return the claims folder to the VA examiner who conducted the VA examination of November 2010 for diabetes mellitus and related conditions (genitourinary and hypertension) and request a supplemental opinion. The examiner is requested to provide findings in response to the inquires below, upon further review of the Veteran's claims file.

a. Regarding hypertension:

* Determine whether the Veteran's diagnosed hypertension is proximately due to or secondary to his service-connected diabetes mellitus.         The examiner should consider both initial causation of hypertension by diabetes mellitus, and the possibility that the claimed hypertension has been permanently aggravated by diabetes mellitus. (For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.)

* Please also determine whether the Veteran's diagnosed hypertension is proximately due to or secondary to his service-connected PTSD.     The examiner should consider both initial causation of hypertension by PTSD, and the possibility that the claimed hypertension has been permanently aggravated by PTSD.           

b. Regarding erectile dysfunction:

* Please determine whether the Veteran's diagnosed erectile dysfunction is proximately due to or secondary to his service-connected diabetes mellitus. The examiner should consider both initial causation of erectile dysfunction by diabetes mellitus, and the possibility that the claimed erectile dysfunction has been permanently aggravated by diabetes mellitus. 

* Also determine whether the Veteran's diagnosed erectile dysfunction is proximately due to or secondary to medications taken for his service-connected PTSD (and any other service-connected disability). The examiner should consider both initial causation of erectile dysfunction hypertension by medications taken for service-connected disability, and the possibility that the claimed erectile dysfunction has been permanently aggravated by the same.           

The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached. Provided that the November 2010 examiner          in question is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

3. Then schedule the Veteran for a VA cardiovascular examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should provide an opinion in response to the inquiries below:

* Please indicate whether it is at least as likely          as not (50 percent or greater probability) that the Veteran's residuals of a stroke are directly related to presumed exposure to Agent Orange during military service.

* Determine whether the Veteran's residuals of a stroke are proximately due to or secondary to his service-connected diabetes mellitus.         The examiner should consider whether there was initial causation of a stroke by diabetes mellitus, including as a contributing factor that cannot be excluded as a significant cause.  

* Please also determine whether the Veteran's residuals of a stroke are proximately due to or secondary to his service-connected coronary artery disease. The examiner should consider whether there was initial causation of a stroke by coronary artery disease, including as a contributing factor that cannot be excluded as a significant cause.   

The VA examiner is reminded that it is essential to provide a complete and thorough rationale for all conclusions reached. 

4. The RO/AMC should then review the claims file.        If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,        11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claims for service connection for hypertension, erectile dysfunction, and residuals of a stroke based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

6. The RO/AMC shall issue a Statement of the Case addressing the issue of the propriety of the severance of service connection for neuropathy secondary to diabetes mellitus. Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to          the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 



							(CONTINUED ON NEXT PAGE)

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


